In re Nunzio Galiano; — Plaintiff; Applying For Writ of Certiorari and/or Review Office of Workers’ Compensation, District 7, No. 14-01904; to the Court of Appeal, Fifth Circuit, No. 15-CA-101.
WRIT GRANTED; COURT OF APPEAL OPINION REVERSED; CASE REMANDED. It is well settled that under the manifest error standard of review, when there are two views of the evidence, the fact finder’s choice between them cannot be manifestly erroneous. Stobart v. State, Through Dept. of Transportation and Development, 617 So.2d 880 (La.1993). Moreover, reasonable evaluations of credibility and reasonable inferences of fact should not be disturbed upon review, even though the appellate court may feel that its own evaluations and inferences are as reasonable. Rosell v. ESCO, 549 So.2d 840 (La.1989). In this case it is clear that the appellate court had a different view of the evidence from the factfinder. However, the factfinders view was reasonably based on the testimony and credibility determinations and, therefore, should not have been found manifestly erroneous. Accordingly, the court of appeal decision is reversed and the case is remanded to the court of appeal to consider the defendant’s pretermitted assignment of error regarding penalties and attorney fees.
WEIMER, J., would request an opposition.